NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 22-1650
                                       __________

                               FREDERICK H. BANKS,
                         And on behalf of the citizens of Ukraine,
                                                   Appellant

                                             v.

  DIRECTOR CENTRAL INTELLIGENCE AGENCY; PRESIDENT JOE BIDEN;
SECRETARY UNITED STATES DEPARTMENT OF STATE; SECRETARY UNITED
 STATES ARMY; SECRETARY UNITED STATES NAVY; SECRETARY UNITED
      STATES MARINES; SECRETARY UNITED STATES AIR FORCE
                ____________________________________

                     On Appeal from the United States District Court
                               for the District of New Jersey
                          (D.C. Civil Action No. 1:22-cv-01605)
                     District Judge: Honorable Christine P. O’Hearn
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  September 9, 2022
            Before: RESTREPO, RENDELL, and FUENTES, Circuit Judges

                           (Opinion filed: September 28, 2022)
                                      ___________

                                        OPINION*
                                       ___________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

         Frederick Banks, an inmate proceeding pro se, appeals from the District Court’s

order dismissing his petition as frivolous. We will affirm the judgment of the District

Court.

         In March 2022, Banks filed a “petition for a writ of mandamus & habeas corpus to

secure evacuation routes out of Ukraine and to protect and secure Ukrainians … and to

lif[t] the FISA warrant against Ukrainians and petitioner[].” D. Ct. Docket No. 1-2. He

put forth various allegations regarding the U.S.’s involvement in the Ukraine and Russia

conflict, asserting, for example, that “the CIA is controlling Putin and Russia Troop

movements into Ukraine.” Id. at 1. He asked, inter alia, for the District Court to order

respondents to use U.S. taxpayer funds to support Ukraine’s citizens and their defense

and to evacuate them from Ukraine. Banks additionally requested “discharge[] from

custody and restraint.” Id. at 2. Screening the case under 28 U.S.C. § 1915(e)(2)(B) and

Rule 4 of the Rules Governing § 2254 cases, the District Court dismissed the petition as

frivolous.

         We have jurisdiction pursuant to 28 U.S.C. § 1291, and our review of the District

Court’s application of law under § 1915(e)(2)(B) is plenary. See Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000).

         We agree with the District Court that Bank’s petition is frivolous. “To be

frivolous, a claim must rely on an ‘indisputably meritless legal theory’ or a ‘clearly

                                              2
baseless’ or ‘fantastic or delusional’ factual scenario.” Mitchell v. Horn, 318 F.3d 523,

530 (3d Cir. 2003) (quoting Neitzke v. Williams, 490 U.S. 319, 327–28 (1989)); see also

Denton v. Hernandez, 504 U.S. 25, 32–33 (1992). Banks’ petition includes allegations

that events in Ukraine are caused by “Telepathic Behavior Modification” and other

psychic actions. We agree that these factual assertions, which form the basis for his

request for relief, are clearly removed from reality. Despite Banks’ arguments to the

contrary, the District Court did not abuse its discretion or otherwise err in dismissing the

petition without providing Banks an opportunity to amend, because amendment would

have indeed been futile. See Grayson v. Mayview State Hosp., 293 F.3d 103, 113–14 (3d

Cir. 2002).

       Finally, to the extent that Banks challenges the District Court’s disposition of his

request for habeas relief, he must obtain a certificate of appealability (“COA”) to

proceed. See 28 U.S.C. § 2253(c)(1)(A). He is not entitled to a COA, however, because

reasonable jurists would not debate the District Court’s decision to dismiss his petition.

See Slack v. McDaniel, 529 U.S. 473, 484 (2000). Namely, Banks failed to assert any

comprehensible claim for relief.

       To the extent that a certificate of appealability is not needed for this appeal, and

for the reasons given above, we will affirm the judgment of the District Court.




                                              3